Citation Nr: 1454789	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-39 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disorder as secondary to the service-connected herniated disc at L3-4, L4-5, and L5-S1 with degenerative arthritis, spondylosis, levoscoliosis and degenerative space narrowing.

2.  Entitlement to service connection for a left hip disorder as secondary to the service-connected herniated disc at L3-4, L4-5, and L5-S1 with degenerative arthritis, spondylosis, levoscoliosis and degenerative space narrowing.

3.  Entitlement to service connection for a right hip disorder as secondary to the service-connected herniated disc at L3-4, L4-5, and L5-S1 with degenerative arthritis, spondylosis, levoscoliosis and degenerative space narrowing.

4.  Entitlement to service connection for a bladder disorder as secondary to the service-connected herniated disc at L3-4, L4-5, and L5-S1 with degenerative arthritis, spondylosis, levoscoliosis and degenerative space narrowing.

5.  Entitlement to service connection for erectile dysfunction as secondary to the service-connected herniated disc at L3-4, L4-5, and L5-S1 with degenerative arthritis, spondylosis, levoscoliosis and degenerative space narrowing.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an initial rating in excess of 10 percent for herniated disc at L3-4, L4-5, and L5-S1 with degenerative arthritis, spondylosis, levoscoliosis and degenerative space narrowing.

9.  Entitlement to an initial rating in excess of 10 percent for left lower extremity deep peroneal nerve.

10.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 2006 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2010 rating decisions of the VA Regional Office (RO) in Muskogee, Oklahoma.  

In October 2014, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran waived his right to have the RO consider additional evidence added to the claims file since a November 2012 supplemental statement of the case in the first instance.  

The issues of service connection for right lower extremity, bilateral hip, and bladder disorders and erectile dysfunction; an initial rating in excess of 10 percent for the lumbar spine disability; and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran exhibited a bilateral hearing loss disability as defined by VA for disability compensation purposes.

2.  The Veteran has tinnitus that is as likely as not related to his military service.

3.  The left lower extremity deep peroneal nerve has resulted in moderate incomplete paralysis.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for an initial rating of 20 percent for left lower extremity deep peroneal nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in May 2009, July 2010 and November 2010 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for a higher initial rating for his left lower extremity arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letters informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in July 2009, November 2010, October 2012, and September 2014.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicate herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

		1.  Bilateral Hearing Loss 

The Veteran's STRs include the results of his entrance audiogram in April 2005, which fails to show a bilateral hearing loss disability as defined by VA.  The Veteran did have an elevated threshold of 30 decibels at 1000 Hertz in the left ear, but no disability as defined by VA was shown.  No audiogram from the Veteran's discharge examination is of record.  

The Veteran was afforded a VA examination in November 2010.  He reported noise exposure while serving as a power generator equipment repairman and bridge maintenance crewmember.  He reported consistently wearing hearing protection that he felt did not help much.  No post-service occupational or recreational noise exposure was reported.  Examination revealed that he had puretone thresholds in decibels of 25 at 500 Hertz bilaterally; 30 in the left ear and 25 in the right ear at 1000 Hertz; 15 in the left ear and 10 in the right ear at 2000 Hertz; 20 in the left ear and 15 in the right ear at 3000 Hertz; and 20 at 4000 Hertz bilaterally.  His speech recognition scores were 94 percent bilaterally.  The Veteran was diagnosed with mild sensorineural hearing loss in the left ear and hearing sensitivity within normal limits in the right ear from 500-4000 Hertz.  The examiner noted that the Veteran's hearing loss was not disabling per 38 C.F.R. § 3.385.

There are no post-service treatment records showing a bilateral hearing loss disability as defined by VA.  At his hearing, the Veteran testified that he did have some hearing loss.  October 2014 Hearing Transcript (T.) at 10.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is denied.  Although the Veteran reported in-service acoustic trauma at the VA examination, bilateral hearing loss as defined by 38 C.F.R. § 3.385 has not been shown at any time since the claim for service connection.  The evidence as discussed above fails to show that the Veteran's bilateral hearing loss has met VA's definition of a hearing loss disability during this appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a bilateral hearing loss disability as defined by VA at any time during the appeal period.  

The Veteran is competent to report having difficulty hearing.  However, notwithstanding the Veteran's contentions, the evidence of record does not show that his bilateral hearing loss has met VA's definition of a hearing loss disability at any time during the appeal period.  The VA examination as discussed above took into account the Veteran's reports of difficulty hearing, but the objective testing fails to show that any hearing loss meets 38 C.F.R. § 3.385.  The examiner specifically opined that the Veteran's hearing loss was not disabling as defined by VA as per 38 C.F.R. § 3.385.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of bilateral hearing loss as per 38 C.F.R. § 3.385 falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for bilateral hearing loss in May 2010 has bilateral hearing loss as defined by VA been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).

		2.  Tinnitus

Based on the Veteran's military occupational specialty (MOS) of a power generator equipment repairman, in-service acoustic trauma is conceded.  An April 2007 post-deployment health assessment shows that the Veteran denied ringing in his ears during the deployment.

At the November 2010 VA examination, the Veteran reported having constant tinnitus.  He was diagnosed with subjective tinnitus bilaterally.  The examiner opined that it was less likely as not related to noise exposure in service.  The examiner noted that the Veteran's STRs show that he denied tinnitus following active duty deployment.

The Veteran testified at the hearing that his tinnitus was intermittent based on noise.  T. at 14.  He testified that he first noticed it in late 2005, early 2006.  Id.

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  The evidence shows that the Veteran currently has tinnitus and had in-service acoustic trauma.  When affording him the benefit-of-the-doubt, the evidence supports a finding of a nexus between his tinnitus and his military service.

The Veteran is competent and credible to testify that his tinnitus began in service.  No post-service noise exposure to account for his tinnitus has been shown.  The Board acknowledges that he denied having tinnitus in his post-deployment health assessment; however, at his hearing, the Veteran indicated that his tinnitus is intermittent depending on the noise level.  The fact that the Veteran's tinnitus varies in its noticeability depending on noise level provides a reasonable explanation for not reporting having tinnitus during his deployment.  Although he reported that his tinnitus was constant at the VA examination, the Veteran's testimony indicates that it is more noticeable when in a noisy environment.  To that extent, the evidence suggests that he may always have tinnitus, but it may not be as noticeable at times.  Additionally, his testimony was four years after the examination; it is possible that the frequency and noticeability of his tinnitus changed since the 2010 examination.  As such, the Board concludes that the Veteran's reports of his tinnitus being constant in 2010 but intermittent in 2014 do not indicate that he is not credible in his reports of the onset of his tinnitus being in service.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for tinnitus is, therefore, granted.

	B.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's left lower extremity deep peroneal nerve is rated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8520, which evaluates impairment from paralysis of the sciatic nerve.  

Pursuant to DC 8520, mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, DC 8520 (2014).  Moderate incomplete paralysis warrants a 20 percent rating.  Id.  Moderately severe incomplete paralysis warrants a 40 percent rating.  Id.  Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  Id.  Complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost warrants an 80 percent rating.  Id.

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Veteran was afforded a VA examination in July 2009.  He reported being able to walk 300 feet in approximately five minutes.  He denied a history of falls.  The Veteran reported having weakness and pain.  He reported that pain was constant and severe.  During flare-ups, he had functional impairment described as difficulty sitting or walking for prolonged periods and limited motion reported as being unable to raise his leg high.  Examination revealed an antalgic gait; walking was unsteady and he did not require any assistive device for ambulation.  Straight leg raise test was positive.  There was no atrophy.  There was sensory deficit at the back of the left thigh and motor weakness of left foot extension 4/5.  Knee jerk and ankle jerk reflexes were both 1+.  There were no signs of pathologic reflexes.  Examination revealed normal cutaneous reflexes.  The examiner opined that the objective factors associated with the Veteran's disability were decreased and painful range of motion and paresthesia and weakness.  The examiner also opined that it had a moderate effect on his usual occupation and daily activity.  

At a VA examination in October 2012, the Veteran reported having pain.  Examination revealed muscle strength of 5/5 throughout his left lower extremity.  There was no muscle atrophy.  Reflexes were normal of 2+ for the knee and hypoactive of 1+ for the ankle.  Sensory examination was normal for the upper anterior thigh and thigh/knee, but decreased for the lower leg/ankle and foot/toes.  Straight leg raise test was negative.  The Veteran had mild constant and intermittent pain, paresthesias and/or dysesthesias, and numbness.  The examiner noted that the Veteran did not have any other signs or symptoms of radiculopathy.  The examiner opined that the Veteran's disability was mild in severity.  

The Veteran was afforded another VA examination in September 2014.  He reported that his current symptoms included weakness, tingling, and a feeling of his left leg going to sleep.  He reported that that was sometimes so severe that he had to call his wife for assistance to get up.  His pain was reportedly constant.  The Veteran had moderate constant pain; severe intermittent pain; moderate paresthesias and/or dysesthesias; and moderate numbness.  He had muscle strength of 4/5 throughout his left lower extremity.  There was no muscle atrophy.  Deep tendon reflexes were absent for his knee and ankle.  The Veteran had decreased sensation of the upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes.  There were no trophic changes.  The examiner opined that the severity was mild incomplete paralysis.  No assistive devices were used.  The Veteran reported that his condition impacted his ability to work.  He reported poor ability to do manual labor due to exacerbation of pain and numbness.  He stated that leg pain slowed him down in general and made sitting for long periods doing his desk job difficult.  He also reported severe morning leg stiffness after a heavy day of work the day before.  The examiner commented that the examination did not support objective evidence of worsening.  The examined opined that the Veteran's obesity was worsening the nerve compression and resulting symptoms; however, without new objective findings.  

At his hearing, the Veteran testified that he had numbness and tingling in the entire leg; mainly below the knee, but still felt slightly above the knee.  T. at 18.  He testified that he has had his leg give out on him while walking.  Id. at 21.  

The Veteran's treatment records show symptomatology consistent with that shown on examinations.  

Based on a review of the evidence, the Board concludes that an initial rating of 20 percent, but no higher, is warranted.  In this case, although examiners throughout this appeal opined that the Veteran's disability was mild in severity, the actual symptoms shown on examination suggest that his disability is worse than mild incomplete paralysis.  As noted above, his reflexes were hypoactive for both knee and ankle of 1+ in 2009 and of the ankle in 2012 and absent in 2014.  The 2009 examination report shows that the Veteran had an antalgic gait while the 2014 examination report shows that the Veteran had moderate constant pain; severe intermittent pain; moderate paresthesias and/or dysesthesias; and moderate numbness.  The Board acknowledges that the 2014 examiner opined that there was no objective evidence of worsening; however, the Veteran is competent and credible to report his subjective symptoms associated with this disability.  In this case, the Veteran's testimony suggests that his left leg disability is worse than the currently assigned 10 percent rating.  Considering that the Veteran's disability is more than wholly sensory, as evidenced by the diminished and absent reflexes, when affording him the benefit-of-the-doubt, the Board finds that the Veteran's disability more nearly approximates moderate incomplete paralysis. 

While the evidence supports a finding of a 20 percent rating, it does not indicate that Veteran's disability approximates moderately severe incomplete paralysis warranting a 40 percent rating.  No muscle atrophy has been shown on any examination.  At worst, the Veteran's muscle strength has been shown to be 4/5.  No assistive devices are needed.  No medical professional has provided any opinion indicating that the severity of the Veteran's disability is tantamount to moderately severe incomplete paralysis.  Considering the lack of muscle atrophy, nearly full muscle strength, and no need for assistive devices, after reviewing all of the symptoms shown on examination and reported by the Veteran, the evidence fails to show that the Veteran's left lower extremity disability approximates moderately severe incomplete paralysis.  

For these reasons, the Board finds that the criteria for an initial rating of 20 percent, but no higher, have been met.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's left lower extremity symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's left lower extremity has resulted in interference with employment or activities of daily life which would warrant an increased rating beyond the 20 percent being assigned for this disability.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial rating of 20 percent for left lower extremity deep peroneal nerve is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Regrettably, a remand is necessary for the remaining issues on appeal.  Regarding the right lower extremity, the evidence is conflicting as to whether the Veteran actually has a disorder.  A July 2009 fee-based examination revealed diminished reflexes; however, no neurologic impairment was found at an October 2012 examination.  He again had diminished reflexes at a September 2014 VA examination, but all right lower extremity nerves were found to be normal by the examiner.  The Veteran's testimony establishes that he does have right lower extremity symptomatology.  In light of the Veteran's testimony, the Board finds that a new examination taking into account his complaints would be beneficial.

As for the Veteran's claimed bladder disorder and erectile dysfunction, he was afforded a VA examination in October 2012; negative nexus opinions were provided regarding whether the Veteran's service-connected lumbar spine disability caused such disorders.  However, the examiner did not address whether the Veteran's lumbar spine disability aggravated his bladder disorder and erectile dysfunction.  Also, the Veteran's testimony provided additional evidence regarding those disorders.  Consequently, the Board finds that a remand for a new VA examination is necessary.

The October 2012 examiner provided a positive nexus opinion regarding the Veteran's bilateral hip pain being a result of his lumbar spine disability; however, this opinion does not indicate that the Veteran has a separate bilateral hip disability as opposed to pain radiating from his back.  In light of the Veteran's testimony regarding hip problems, the Board finds that a new examination to determine whether the Veteran has a separate bilateral hip disability or just pain from his back is necessary.  

Regarding the Veteran's lumbar spine, a January 2014 treatment record shows that his pain had been worsening.  As the Veteran's last VA examination was in October 2012, a new examination is necessary to determine the current severity of the Veteran's lumbar spine disability.  

As for the issue of a TDIU, the Veteran's testimony suggests that his service-connected disabilities render him unemployable.  As a TDIU is part and parcel of an initial rating claim, the Board concludes that it has jurisdiction of a TDIU and it should be remanded as intertwined with the initial rating issue being remanded.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Oklahoma City VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination(s) to determine the current level of severity of his service-connected lumbar spine disability, as well as the nature, extent, and etiology of any diagnosed right lower extremity, bilateral hip, and bladder disorders and erectile dysfunction.  His claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

A)  For the Veteran's lumbar spine, the examiner should: 

i.  Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii.  Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii.  Discuss any adverse neurological abnormalities other than the service-connected left lower extremity deep peroneal nerve that are the result of the Veteran's service-connected lumbar spine disability.  [The examiner's requested opinions regarding the claimed neurological abnormalities of the right lower extremity, bladder disorder, and erectile dysfunction are addressed in subsection B.]  For any identified nerve affected, the examiner should determine if the symptomatology is best characterized as "mild," "moderate," " moderately severe," or "severe" incomplete paralysis or complete paralysis.  

B)  For the Veteran's right lower extremity, bilateral hips, bladder disorder, and erectile dysfunction, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed right lower extremity, bladder and bilateral hip disorders and erectile dysfunction are caused or aggravated (permanently worsened beyond normal progression) by the service-connected herniated disc at L3-4, L4-5, and L5-S1 with degenerative arthritis, spondylosis, levoscoliosis and degenerative space narrowing [If any diagnosed right lower extremity, bilateral hip, and bladder disorders and erectile dysfunction are found to have been aggravated by the service-connected lumbar spine disability, the examiner should quantify the approximate degree of aggravation.]  

The examiner should address the Veteran's reports of right lower extremity and bilateral hip symptomatology.  

C)  Provide an opinion as to whether the Veteran's service-connected disabilities (lumbar spine, left lower extremity, major depressive disorder, and tinnitus) render him unable to obtain and maintain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


